of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-140040-07 uil the honorable dennis j kucinich member u s house of representatives parmatown mall day drive parma ohio attention ----------------- dear congressman kucinich i am responding to your inquiry dated date on behalf of your constituent --- ------------------------------------- he wrote about the income_tax treatment of a bonus he received from the united_states army in exchange for his agreement to a reduction in his retirement benefits a career status bonus -----------------------------elected to receive a career status bonus of dollar_figure before his service in a combat_zone but actually received it during his service in a combat_zone the materials submitted indicate that -----------------------------believed based on advice from other military personnel that he would be able to exclude the career status bonus from compensation if it was actually paid while he was in the combat_zone the army payroll office did not treat the payment as combat_zone compensation and therefore excludable from his gross_income instead they included it in his gross_income and it was subjected to income_tax_withholding at the rate of while we understand ------- -------------------------------unhappiness with this result the actions of the army payroll office were correct and in accordance with the governing statute and regulations described below combat_zone compensation sec_112 of the internal_revenue_code a member of the military can exclude from his or her gross_income compensation received for active_service in the armed_forces_of_the_united_states in a combat_zone in order to be excludable from gross_income the payments must represent compensation_for active_service in a combat_zone see 179_f3d_123 4th cir in the waterman case a military member who accepted an early separation_from_service offer which included a special separation payment while serving in a combat_zone was not entitled to exclude the separation payment from his income because the payment did not fall within the definition of compensation received for active_service in a combat_zone instead the court determined that the payment represented an inducement to leave military service and thus it did not qualify as excludable combat_zone compensation the income_tax regulations provide that the time and place of payment are irrelevant in determining whether the member can exclude the compensation rather the time and place of entitlement to the compensation determine whether the compensation is excludible thus the member can exclude the compensation whether or not he or she receives it outside a combat_zone or in a year different from when he or she rendered the service for which the compensation is paid if the military member’s entitlement to the compensation fully accrued in a month during which the member served in a combat_zone for this purpose entitlement to compensation fully accrues when the member completes all actions required of him or her to receive the compensation income_tax regulations sec_1_112-1 conversely a military member cannot exclude the compensation if the member’s entitlement to the compensation fully accrued during a month in which he or she did not serve in a combat_zone even if the member received the compensation while serving in a combat_zone the regulations contain the following example to illustrate this point in july while serving outside a combat_zone an enlisted member voluntarily reenlisted in february of the following year the member while performing services in a combat_zone received a bonus as a result of the july reenlistment the reenlistment bonus cannot be excluded from income as combat_zone compensation although received while serving in the combat_zone since the member completed the necessary action for entitlement to the reenlistment bonus in a month during which the member had neither served in the combat_zone nor was hospitalized for wounds incurred while serving in a combat_zone regulations sec_1_112-1 example similarly if a member completes the necessary action for entitlement to a career status bonus during a month in which he or she did not serve in a combat_zone he or she cannot exclude the bonus from income even if he or she actually received it while serving in a combat_zone the department of defense dod financial management regulations provide that in order to be eligible for a career status bonus a member must submit an election form dd form not later than the date the member attain sec_15 years of active military service or months after the secretary of the military department concerned notifies the member that he or she is eligible to make an election for the bonus whichever is later additionally the dod financial management regulations provide that the career status bonus is considered to be excludable combat_zone compensation if the effective date of the election falls within a month in which the member is serving in a combat_zone if a member signs the election prior to attaining fifteen years of active military service the effective date of the election is the date when the member has attained fifteen years_of_service if the member signs the election on or after the date he or she attains fifteen years of active military service the effective date of the election is the date that the member signs it supplemental wage withholding -----------------------------also asked why the career status bonus was subjected to income_tax_withholding at a rate of the employment_tax regulations distinguish between regular wages paid for a payroll_period and supplemental_wages for purposes of income_tax_withholding supplemental_wages are wages paid in addition to regular wages for services an employee performs for the employer bonuses are supplemental_wages an employee’s remuneration may consist of both regular wages paid for a payroll_period and supplemental_wages such as bonuses paid for the same or a different period or without regard to a particular period employment_tax regulations sec_31 g - generally two procedures are available to an employer for withholding income taxes on a payment of supplemental_wages the aggregate procedure and optional flat rate withholding under the aggregate procedure employers calculate the amount of withholding due by aggregating the amount of supplemental_wages with the regular wages paid for the current payroll_period or the most recent payroll_period of the year of the payment and treating the aggregate as if it were a single wage payment for the regular payroll_period employment_tax regulations sec_31_3402_g_-1 optional flat rate withholding on supplemental_wages allows employers to disregard the amount of regular wages paid to an employee and the withholding_allowances claimed by an employee on form_w-4 employee’s withholding allowance certificate and use a flat percentage rate in calculating the amount of withholding the flat percentage rate currently in effect for supplemental_wages of dollar_figure or less i sec_25 employment_tax regulations sec_31 a i hope this information is helpful the general principles of law set forth in this letter are intended for informational purposes only and do not constitute a ruling see revproc_2007_1 sec_2 2007_1_irb_1 date if you have any questions please contact me at ----- --------------or --------------------of my office at ----- ------------- sincerely nancy j marks division counsel associate chief_counsel tax exempt government entities
